DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-8 and 15-20 directed to a non-elected Species without traverse.
Claim 1 is allowable.  The restriction requirement set forth in the Office action mailed on 01/12/2022 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 7-8 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Finally, Claims 15-20 have been cancelled.

Drawings
The drawings are acceptable.

Response to Arguments
Applicant's arguments filed on 07/29/2022 are found to be persuasive.

Allowable Subject Matter
Claims 1-14 are allowed.
The Office is persuaded by Applicant’s 07/29/2022 arguments relating to Claim 1.
Lastly, the examiner finds the claims to be sufficiently clear and precise in accordance with MPEP 2173.02(II) which states that the claims are not read in a vacuum but rather “must not be rejected” but rather "the examiner should allow claims" that set forth the scope of protection/infringement with a sufficient degree of particularity and distinctness without true ambiguity when analyzed on the whole in light of the content of the application disclosure, prior art teachings and the interpretations that would be given by one possessing ordinary skill in the art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANDELL J KRUG/Primary Examiner, Art Unit 3658